DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8-16, 18, and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed 
Claims 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite, “the amount of silica in the rubber composition is from 5% to 15% by weight of the total amount of inorganic filler,” there is a lack of adequate support for silica in the range of 5%-7%, 10%, and 12%. Given the applicant did not provide any calculations to arrive at the claimed range of 5% to 15% of silica in the total amount of inorganic filler, the Examiner construes that the calculation is based on each working Example in Tables 1-5 of the present specification that comprises the silica (4-7 parts) and does not contain calcium carbonate to arrive at the amount of silica present in the total inorganic filler until further clarification. 
Calculations as follows: Ex. 2 the amount if silica is 4 parts, Clay is 30 parts, and 15 parts of Diatomaceous Earth for a total of  inorganic filler is 49 parts (4 parts of silica/49 parts x 100% is 8.16% of silica of the inorganic filler), Ex. 3 the amount of silica is 7 parts and 45 parts of Mica for a total of  inorganic filler is 52 parts (7 parts of silica/52 parts x 100% is 13.46% of silica of the inorganic filler), Ex. 6-8 is 13.46% of silica (same calculation as Ex. 3), Ex. 10-12 the amount of silica is 5 parts and Clay is 56 parts for a total of inorganic filler is 61 parts (5 parts of silica/56 parts x 100% =8.2% of silica of the inorganic filler), Ex.13 the amount of silica is 4 and clay is 30 parts for a total of inorganic filler is 34 parts 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1, 2, 4, 9-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO2004/113448 (hereinafter, TSUNODA) in view of JP2001178852 (hereinafter, KATAOKA).
Regarding claims 1, 15, 16 and 18, TSUNODA teaches a polymer composition useful for production of rubber hoses, gaskets, tires, tire tubes, ball games balls, and the like (p.2). The polymer composition is preferably contained in at least the innermost layer of the ball (for example, a core for a tennis ball). The ball for ball games is preferably a tennis ball (p.4). The polymer composition comprises  a rubber including butadiene rubber blended with a natural rubber (p.4 and p. 6) and mineral filler including my force (mica), clay, talc, or a mixture of two or more having an average particle size of 20 µm, preferably in the range of 0.1 to 15 µm, especially 0.1 to 8 µm (pp. 4 and 6). The amount of clay is 5 to 200% by mass, particularly 10 to 150% by mass, more preferably 20 to 130% by mass based on the polymer (100 parts of rubber) (pp. 6 and 14).  In addition to the layered mineral filler, other inorganic fillers may be used including silica (p. 6). 
However, TSUNODA does not explicitly teach the amount of silica is 4 to 10 parts by weight per 100 parts by weight of the base rubber. 
In the same field of endeavor of a rubber composition for a tennis ball, KATAOKA teaches core rubber material of a tennis ball comprising a rubber base material including polybutadiene (BR) and natural rubber (NR) [0002]. The tennis ball includes a filler such as silica in the amount of 70 parts by mass or less based on 100 parts by mass of the base rubber [0009]. More specifically, the amount of silica is 6 parts by mass based on 100 parts of the base rubber ([0032]; Table 2). 

    PNG
    media_image1.png
    420
    588
    media_image1.png
    Greyscale

The translation of シリカ is silica. 

Given TSUNODA teaches the polymer composition comprises silica (p. 6), it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided 6 parts of silica of KATAOKA with the polymer composition of TSUNODA for its art recognized function (e.g. improve mechanical properties in the tennis ball).
However, TSUNODA does not teach a weight reduction rate TGA650 from room temperature to 650oC and a weight reduction rate TGA850 from room temperature to 850oC are measured an air atmosphere by thermogravimetry conforming to JIS K0129, the weight reduction rate TGA650 is not less than 63% and not greater than 99%, and a difference (TGA850-TGA650) between the weight reduction rates TGA850 and TGA650 is not less than 0% and not greater than 7%. 
With regard to the claim limitations, “wherein when a weight reduction rate TGA650 from room temperature to 650oC and a weight reduction rate TGA850 from room temperature to 850oC are measured an air atmosphere by thermogravimetry conforming to JIS K0129, the weight reduction rate TGA650 is not less than 63% and not greater than 99%, and a difference (TGA850-TGA650) between the weight reduction rates TGA850 and TGA650 is not less than 0% and not greater than 7%,” given the present specification indicates the use of inorganic fillers (e.g. clay and silica) included in a rubber composition that forms a core would improve the resilience performance (i.e., weight reduction rate), the examiner takes the position that the inorganic fillers of TSUNODA would intrinsically possess the claimed weight reduction rate properties as claimed. The courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present,” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
With regard to the claim limitations, “the rubber composition does not include calcium carbonate,” TSUNODA teaches other inorganic fillers including calcium carbonate may be used, therefore the position is taken that the calcium carbonate is an optional component which is not required in the polymer composition.  
With regard to the claim limitations, “the at least one selected from the group of clay, talc, mica, and diatomaceous earth is in an amount of not less than 40 parts by weight and not greater than 75 parts by weight per 100 parts by weight of the base rubber,” TSUNODA teaches the amount of clay is 5 to 200% by mass, particularly 10 to 150% by mass, more preferably 20 to 130% by mass based on the polymer (p.6).  It would have been obvious to one of ordinary skill in the art at the time the invention 
Regarding claim 2, given the present specification indicates the use of inorganic fillers (e.g. clay, mica, talc, and silica) included in a rubber composition that forms a core would improve the resilience performance (i.e., weight reduction rate), the examiner takes the position that the inorganic fillers of TSUNODA would intrinsically possess the claimed weight reduction rate properties as claimed. The courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present,” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 4, TSUNODA teaches the composition comprises crosslinking agents including sulfur based vulcanizing agents such as powdered sulfur, highly dispersible sulfur, and more specifically tetramethylthiuram disulfide. The amount of crosslinking agent is from 5 to 4.0 wt% (p.7). 
Regarding claims 9-11, TSUNODA teaches the composition comprises carbon black in the amount of 0.1 to 80 weight%, preferably 0.1 to 70 mass% (pp. 8 and 11). 
Regarding claims 12-14, given TSUNODA teaches the claimed components (i.e., natural rubber and fillers (i.e., clay, mica, talc, and silica) as the present invention, the examiner takes the position that the composition of TSUNODA would intrinsically possess the same properties (i.e. Shore A Hardness, Elongation at break, and toluene swelling ratio). The courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present,” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over WO2004/113448 (hereinafter, TSUNODA) in view of JP2001178852 (hereinafter, KATAOKA) in further view of MIYAZAKI (U.S. Publication No. 2006/0270775, hereinafter MIYAZAKI).
Regarding claim 3, TSUNODA substantially teaches the present invention, see paragraphs above. More specifically, TSUNODA teaches the composition the polymer/rubber is at least one selected from acrylonitrile butadiene rubber blended with natural rubber (p. 4 and Claim 10). 
However, TSUNODA does not teach wherein the base rubber includes butadiene rubber and a natural rubber, and a weight ration B/N of an amount of B of the butadiene rubber to an amount N of the natural rubber in the base rubber is not greater than 1.4. 
In the same field of rubber composition, MIYAZAKI teaches a rubber component comprising 30 to 60% by weight of butyl base rubber, 20 to 50% by weight of natural rubber (NR) or isoprene rubber and 10 to 40 wt% by weight of butadiene rubber (Abstract; [0014-0018]). The amounts of BR and NR can be adjusted to not be greater than 1.4. For instance, when  30% of BR and 30% of NR are used then the 
Given TSUNODA teaches a rubber composition comprising a blend of butadiene rubber and natural rubber (p.7), it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the rubber components of MIYAZAKI for the benefit of increasing the breaking property at low cost and providing provides high viscosity of non-vulcanized rubber composition and excellent productivity when kneading as taught by MIYAZAKI. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955).



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over WO2004/113448 (hereinafter, TSUNODA) in view of SANDSTROM et al. (U.S. Patent No. 5,504,137, hereinafter SANDSTROM).
Regarding claim 8, TSUNODAI substantially teaches the present invention, see paragraphs 19-23 above. More specifically, TSUNODA teaches a polymer composition useful for production of rubber hoses, gaskets, tires, tire tubes, ball games balls, and the like (p.2). In addition to the layered mineral filler, other inorganic fillers may be used including silica (p. 6).
However, TSUNODA does not teach wherein a BET specific surface area, measured with a nitrogen gas, of the inorganic filler is not less than 0.2 m2/g and not greater than 300 m2/g.  
In the same field of rubber composition, SANDSTROM teaches a rubber composition containing silica reinforcement (Abstract). The rubber composition comprises (A) 100 parts by weight of at least one diene-based elastomer, (B) about 25 to about 90 phr particulate silica (Col. 2, lines 62-65). The silica has a BET surface area in the range of about 50 to about 300 square meters per gram (Col. 3, lines 7-9). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided/substituted the silica of TSUNODA for the silica of SANDSTROM for the benefit of it art recognized function (i.e., improving mechanical properties provided by the reinforcing characteristics of silica). 
Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. In light of the amendments, the examiner has withdrawn MIYAZAKI. However, the Office Action mailed 08/27/2021 has been modified as discussed above.  
The applicant argues KATOAKA teaches the working Example that contains 6 parts of silica also contains calcium carbonate, which is explicitly excluded in the present claims. Moreover, all Examples of KATOAKA use calcium carbonate and only certain of the Examples use silica are those directed to 
The examiner has considered the applicant’s arguments, however, the examiner disagrees. With regard to the argument that the working Example of KATOAKA that contains 6 parts of silica also contains calcium carbonate is irrelevant because KATOAKA is only relied upon to teach the claimed amount of silica for rubber compositions (e.g., tennis balls). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Furthermore, the examiner acknowledges TSUNODA’s composition can include calcium carbonate, however, calcium carbonate is included in a list of inorganic fillers that can be used in the composition. 
It would be obvious to pick and choose the inorganic filler to obtain compositions with desired properties. A person of ordinary skill is also a person of ordinary creativity, when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR International Co. V Teleflex Inc. 550 USPQ2d 398, 421 (2007). In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763